DETAILED ACTION
This office action is in response to the interview on 06/28/2021.
Claims 1-2, 8-9 and 15-16 are being amended by an Examiner’s Amendment
Claims 1-20 are pending.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/05/2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Jarrell on 06/28/2021.

The application has been amended as follows: 
(Currently Amended) A building management system (BMS) for filtering a fluid within a building, the system comprising:
one or more sensors configured to:
measure one or more characteristics of a first fluid within an air duct of the BMS; and
measure one or more characteristics of a second fluid after the second fluid has been filtered; and
wherein the first fluid is a pre-filtered fluid received in the air duct and the second fluid is a post-filtered supply fluid within the air duct or a post-filtered fluid within a building zone; and
a pollutant management system comprising a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving data from the one or more sensors; and
selecting a filter from at least a first filter of a first type or a second filter of a second type different than the first type based on a level of the one or more characteristics of the first fluid and the one or more characteristics of the second fluid, the first filter of the first type having a first set of filtering characteristics and the second filter of the second type having a second set of filtering characteristics different from the first set of filtering characteristics.

2. (Currently Amended The system of Claim 1, wherein:
measuring the one or more characteristics of the first fluid within the air duct of the BMS comprises measuring at least one of a carbon dioxide, nitrous oxide, particulate matter, or ozone levels of the first fluid;
measuring the one or more characteristics of the second fluid after the second fluid has been filtered comprises measuring at least one of a carbon dioxide, nitrous oxide, particulate matter, or ozone levels of the second fluid;
. 


3. (Previously Presented) The system of Claim 1, wherein the one or more processors are further configured to:
receive filter data from a one or more filtration sensors, the one or more filtration sensors configured to record the filter data of the plurality of filters, the filter data comprising data relating to the one or more characteristics of the fluid;
determine when the selected filter will become inoperable; and
select the filter of the plurality of filters based on a change in the one or more characteristics from filtering the first fluid.

4. (Original) The system of Claim 1, wherein selecting the filter of the plurality of filters comprises selecting the filter of the plurality of filters in a single fluid path, wherein all of the first fluid is filtered in the single fluid path.

5. (Original) The system of Claim 1, wherein selecting the filter of the plurality of filters comprises:


6. (Previously Presented) The system of Claim 1, wherein the one or more processors are further configured to compare the level of the one or more characteristics measured by the one or more sensors to a predetermined threshold, the level of the one or more characteristics based on measurements from the one or more sensors.

7. (Previously Presented) The system of Claim 1, wherein the one or more processors are further configured to process the first fluid based on predetermined intervals of time, wherein processing comprising filtering, heating, disinfecting, or cleaning.

8. (Currently Amended) A controller for filtering a fluid within a building management system (BMS), the controller comprising:
a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, via one or more sensors, a first set of sensor data comprising one or more characteristics of a first fluid within an air duct of the BMS;

wherein the first fluid is a pre-filtered fluid received in the air duct and the second fluid is a post-filtered supply fluid within the air duct or a post-filtered fluid within a building zone; and 
selecting a filter from at least a first filter of a first type or a second filter of a second type different than the first type based on a level of the one or more characteristics of the first fluid and the one or more characteristics of the second fluid, the first filter of the first type having a first set of filtering characteristics and the second filter of the second type having a second set of filtering characteristics different from the first set of filtering characteristics;
generating a model of the first fluid; and
generating predictions based on the model, wherein the model is generated based on the first set of sensor data and the second set of sensor data.

9. (Currently Amended) The controller of Claim 8, wherein:
receiving the first set of sensor data of the one or more characteristics of the first fluid within the air duct comprises measuring at least one of a carbon dioxide, nitrous oxide, particulate matter, or ozone levels of the first fluid;
receiving the second set of sensor data of the one or more characteristics of the second fluid after the second fluid has been filtered comprises measuring at least one of a carbon dioxide, nitrous oxide, particulate matter, or ozone levels of the second fluid; and
. 


10. (Previously Presented) The controller of Claim 8, wherein the processing circuit is further configured to:
receive filter data from one or more filtration sensors, the one or more filtration sensors configured to record the filter data of the plurality of filters, the filter data comprising data relating to the one or more characteristics of the fluid;
determine when the selected filter will become inoperable; and 
select the filter of the plurality of filters based on a change in the one or more characteristics from filtering the first fluid.

11. (Original) The controller of Claim 8, wherein selecting the filter of the plurality of filters comprises selecting the filter of the plurality of filters in a single fluid path, wherein all of the first fluid is filtered in the single fluid path.

12. (Original) The controller of Claim 8, wherein selecting the filter of the plurality of filters comprises:


13. (Original) The controller of Claim 8, wherein the processing circuit is further configured to compare the level of the one or more characteristics to a predetermined threshold, the level of the one or more characteristics based on information from the first set of sensor data, the second set of sensor data, or both.

14. (Original) The controller of Claim 8, wherein the processing circuit is further configured to process the first fluid based on predetermined intervals of time, wherein processing comprising filtering, heating, disinfecting, or cleaning.

15. (Currently Amended) A method for filtering a first fluid within a building management system (BMS), the method comprising:
receiving, via one or more sensors, a first set of sensor data of one or more characteristics of the first fluid within an air duct of the BMS;
receiving, via the one or more sensors, a second set of sensor data of one or more characteristics of a second fluid after the second fluid has been filtered; and
wherein the first fluid is a pre-filtered fluid received in the air duct and the second fluid is a post-filtered supply fluid within the air duct or a post-filtered fluid within a building zone; and


16. (Currently Amended) The method of Claim 15,
wherein receiving the first set of sensor data of the one or more characteristics of the first fluid within the air duct comprises measuring at least one of a carbon dioxide, nitrous oxide, particulate matter or ozone levels of the first fluid,
receiving the second set of sensor data of the one or more characteristics of the second fluid after the second fluid has been filtered comprises measuring at least one of a carbon dioxide, nitrous oxide, particulate matter, or ozone levels of the second fluid, and
the first set of sensor data of the one or more characteristics of the first fluid is received by a first set of sensors and the second set of sensor data of the one or more characteristics of the second fluid is received by a second set of sensors. 



receiving filter data from one or more filtration sensors, the one or more filtration sensors configured to record filter data of the plurality of filters, the filter data comprising data relating to the one or more characteristics of the first fluid;
determining when the selected filter will become inoperable; and
selecting the filter of the plurality of filters based on a change in the one or more characteristics from filtering the first fluid.

18. (Original) The method of Claim 15, wherein selecting the filter of the plurality of filters comprises:
selecting a path of a plurality of paths in the air duct for the first fluid to flow, wherein each of the plurality of paths comprises one of the plurality of filters; and filtering the first fluid based on the selected path.

19. (Original) The method of Claim 15, wherein the method further comprises comparing the level of the one or more characteristics of the first fluid to a predetermined threshold, the level of the one or more characteristics of the first fluid based on information from the first set of sensor data, the second set of sensor data, or both.



The following is an examiner’s statement of reasons for allowance: 
A thorough search has been conducted for the subject matter with the most relevant prior art found to be discussed.
Regarding Claim 1, prior art in the prosecution history teaches the all of the limitation of the claim, aside from the limitation regarding, “selecting a filter from at least a first filter of a first type or a second filter of a second type different than the first type based on a level of the one or more characteristics of the first fluid and the one or more characteristics of the second fluid the first filter of the first type having a first set of filtering characteristics and the second filter of the second type having a second set of filtering characteristics different from the first set of filtering characteristics.”
Wootton et. al. (US20070101688A1) in ¶0062 teaches switching to different filter (NBC filter 307) from filter 305, however it doesn’t teach the filters to have different filtering characteristics.
Cur (US20150354874A1) art that teaches selecting from multiple filters with different filtering characteristics (see [0058], [0062] and [0073]), however it doesn’t teach doing that based on a pre-filtered fluid received in the air duct and a post-filtered supply fluid within the air duct or a post-filtered fluid within a building zone.
No other art could be found which teaches the above limitation of claim 1 in view of the rest of the limitations of claim 1. Claim 1 is therefore allowed. 

Independent claim 8 and 15 includes similar limitations as above and is also allowed for the same reason as above.
Dependent claim 2-7, 9-14 and 16-20 directly or indirectly depend on independent claim 1, 8 and 15 and thus are allowed based on their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISTIAQUE AHMED/            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116